Contrary to the defendant wife’s contention, under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in awarding the plaintiff husband attorney fees (see, Domestic Relations Law § 237 [b]; DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881; Matter of O’Neil v O’Neil, 193 AD2d 16, 20; Hirsch v Hirsch, 142 AD2d 138, 146).
The defendant wife’s remaining contention is not preserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction. Miller, J. P., Joy, Hart and Krausman, JJ., concur.